Opinion of the Court by
Judge Lassing
Affirming.
The Twenty-fourth judicial district is composed of the counties of Pike, Johnson and Martin. In 1904 the Legislature passed an act (Acts 1904, ,c. 51) fixing the time for holding court in the respective counties in said district as follows: For Pike county, 3 terms of 24 juridical days each, commencing on the first Monday in February, May, and October; for Johnson-county, 3 terms of 24 juridical days.each, commencing on the first Monday succeeding the termination of the Pike county term; and for Martin county; 3 terms of 24 juridical days each, commencing on the first Monday following the termination of the Johnson county term. It was found that the business in Pike county was such that it could not be disposed of in the time allotted to that court, and ac*198eordingly the Legislature at its last session passed an act changing the time of holding the court in said district, with a view - of remedying the trouble, and gave to the Pike circuit court a longer term. Under an emergency clause, this law became operative upon its approval by the Governor.
Ip attempting to put the law into effect, it was found that it was so drawn as to be incapable of enforcement, because, under its provisions, Martin county is entirely deprived of one term of court, • and the first term of court for Johnson county provided for in said act is reduced to 6 days, when the act provides that it shall have 24. Suit was instituted in the Johnson circuit court to test the validity of the act. The trial judge, upon consideration, was of opinion that it was inoperative and void for thé indefiniteness and uncertainty as to the provisions of said act relative to all the counties; and, as to the county of Martin, it was void for the further reason that it made provision only for two terms of court, whereas, under section 131 of the Constitution, provision should have been made for three terms.
The act in question, omitting the title and enacting clause, is as follows:
“Section 1. That paragraphs two and .three of section four of an act approved March 21, 1904, entitled ‘An act creating the Thirty-first district of Kentucky, fixing -the time of holding the courts thereof, providing for the election of' circuit judge and a commonwealth’s attorney, and changing the Twenty-Third and Twenty-fourth districts of Kentucky so as to provide for the said Thirty-first district, and fixing the time for holding the courts in the said Twenty-third and Twenty-fourth districts; ’ and being that *199part of said act fixing the terms of court in said Twenty-fourth and Thirty-first districts, be, and the same is hereby, amended by striking out the word ‘twenty-fourth’ in the third line of paragraph two and substituting therefor the word ‘thirty-six’ and by striking out the word ‘twenty-four’ in line eight. cf said paragraph two and substituting the word ‘eighteen,’ and also by striking out the word ‘eighteen’ in line six of paragraph three and substituting therefor the word ‘twenty-four,’ so that said paragraphs two and three of said act, as so amended, shall be as follows:
“Sec. 2. Twenty-fourth district, Pike county, on the third Monday in February, April and September, and continue forty-two juridical days each term; Johnson county at Paintsville, on the first Mondays succeeding the termination of the Pike terms and continue twenty-four juridical days; Martin county at Inez, on the first Mondays succeeding the Johnson terms and continue twelve juridical days each term.
“Sec. 3. Thirty-first district, Magoffin county, at Salyersville on the first Monday in February, first Monday in June, and first Monday in October, and continue eighteen juridical days each term. Floyd county at Prestonsburg on the Mondays succeeding the termination of each Magoffin term, and continue twenty-four juridical days each term. Knott county at Hindman on Mondays succeeding -the termination of each Floyd term and continue eighteen juridical days each term.
“Sec. 4. "Whereas, litigation has greatly increased in the counties of Floyd and Pike, and the dockets of said courts are congested, and the length of terms provided for said courts is insufficient to dispose of the litigation in said counties, and there are many *200cases that should be tried, an emergency is declared to exist, and this act shall take effect from its passage.”
■This act was intended to amend the act passed in 1904, fixing the time for holding said courts. It will be observed that in the first clause thereof provision is made for striking out the word “twenty-four” and substituting in its stead the word “thirty-six,” in reference to Pike county, and that in the clause as re-enacted Pike county is given 42 instead of 36 days, as set out in the repealing clause of the act under consideration. In lieu of the 24 days originally allotted to Johnson county, provision is made in the bill under considération for 18 days for said county, but, in the enacting clause, it is again given 24 days, as in the old act. The terms of court in Pike county are made to commence on the third Monday in February, April, and September, and there are, therefore, but 48 juridical days between the February term of court for Pike county and the April term of court for Pike county, and between these dates the act attempts to provide for a term of court for Pike county and a term of court of 24 days in Johnson county and 12 days in Martin county. Now, whether we accept the term of Pike county at 36 days, as provided for in the repealing clause, or at 42 days, as provided for in the re-enacting clause, there would not remain the allotted time for holding the Johnson circuit court. If 36 days is accepted as the correct term for Pike county, there Would remain 12 days in which to hold the Johnson circuit court, and no time whatever for Martin county; whereas, if the 42 days, provided for in the re-enacting clause, is accepted as the proper length of the term for the Pike circuit court, there would be left only 6 days of the tern provided for *201J ohnson county, and no time whatei er for Martin county.
The hill is so carelessly drawn that i t is impossible io determine just what its author intended, further than that in each clause it is apparent that it was desired to increase the length of the te ran of the Pike circuit court. Therefore the first term of said court had commenced on the first Monday in February, and the second term had commenced on the first Monday in May. Tinder the present act, the first term is made to commence two weeks later in February and the second term one week earlier than the old act provided. So that^ while the Legislature was attempting to lengthen the term of court, it shortened the time between those two terms to such an extent that it is a mathematical impossibility to hold the courts according to the provisions of the act. Nor can the most liberal construction conceivable lender this act operative. The sessions of the court can be so arranged as to give Pike county 3 terms of 42 days each, -Johnson county 3 terms of 24 days each, and Martin county 3 terms of 18 days each, as such an allotment of time would only consume 252 days out of the year. But such an arrangement is a matter that must- be looked after by the Legislature, and not by the court. The court can merely consider the validity of the act as passed by the Legislature.
. The trial court correctly held that because its provisions were indefinite and uncertain as to the length of the terms of court for Pike and Johnson counties, and clearly deprived Martin county of one of its constitutional terms of court, 'the act was inoperative and void in so far as the Twenty-fourth judicial district is concerned. The validity of so much of the act as applies to the Thirty-first judicial is not before us, and it not considered.
Judgment affirmed.